DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 17/101637, filed on 11/23/2020.
3.	Claims 1-20 are pending.  

Claims 1, 8 and 15 are independent claims.  

Specification Objection
4.	Status of related applications listed on pg. 1 should be updated.

5.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. RAM, Wi-Fi, SDK).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 
Claim Objections
6:	Claim 15 is objected to because of the following informalities:  
Claim 15, grammatical error on line 11, “Windows Universal application, e, to load”, Examiner suggest using “Windows Universal application [[, e,]] to load”.
Appropriate correction is required.	
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Hunt, US Patent No. 6,499,137.
   In regards to claim 1, Hunt teaches:
A system comprising: at least one processor, coupled to memory an application wrapping tool, executable on the at least one processor, and configured to: identify in storage an install package file for a Windows Universal application (column 4, lines 63-67, see an association is made between the selected library and any external libraries referenced within the compiled application. For example, if the application is in Common Object File format, a new import table lists the selected library and the external libraries of the original import table. At link time, the selected library and the external libraries link to the compiled application. At load time, the application, selected library, and any external libraries load. When the selected library loads first, a function in the selected library performs operations before the application or external libraries load. A pointer references the list of libraries to be linked to the compiled application), (column 31, lines 22-28, see another technique is DLL redirection 282. In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to another DLL can be achieved either by 
modify content of the install package file as stored, prior to installation of the Windows Universal application into an execution environment, to inject a new dynamically linked library (“DLL”) to load in the Windows Universal application, when executed, and to include in bytecode of the Windows Universal application one or more calls to the injected new DLL (column 4, last para., see at link time, the selected libraries and the external libraries link to the compiled application. In this way, one or more selected libraries with names of arbitrary length link to a compiled application along with the external libraries. At load time, the application, selected library, and any external libraries load), (column 47, lines 41-44, see rather than return the component's interface pointer, the interception 
generate a modified install package in storage based at least on the modified content (column 5, lines 1-3, see at load time, the application, selected library, and any external libraries load), (column 43, lines 8-10, see at load time, the loader maps all imported DLLs into the application's address space and patches the indirect jump table entries to point to the correct entry points in the DLL image) and (column 31, lines 22-28, see another technique is DLL redirection 282. In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to another DLL can be achieved either by replacing the name of the COM DLL in the import table before load time or by replacing the function addresses-in the indirect jump table after load).
the modified install package to cause the Windows Universal application, to load the new DLL into process memory space upon loading of the Windows Universal application when executed (column 5, lines 1-3, see at load time, the application, selected library, and any external libraries load), (column 31, lines 22-28, see another technique is DLL redirection 282. In this technique, the import entries for 

   In regards to claim 2, Hunt teaches:
the application wrapping tool is further configured to modify content of the install package file to inject the new DLL as one of a dependency or a reference (column 4, last para., see at link time, the selected libraries and the external libraries link to the compiled application. In this way, one or more selected libraries with names of arbitrary length link to a compiled application along with the external libraries. At load time, the application, selected library, and any external libraries load), (column 47, lines 41-44, see rather than return the component's interface pointer, the interception system returns a pointer to an interface of its own making, a specialized universal delegator called an interface wrapper) and  (column 31, lines 22-28, see another technique is DLL redirection   In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to another DLL can be achieved either by replacing the name of the COM DLL in the import table before load time or by replacing the function addresses-in the indirect jump table after load).

claim 4, Hunt teaches: 
the application wrapping tool is further configured to modify content of the install package file while stored in storage (column 4, lines 15-21, see code fragments containing loading and invoking instructions can be forcefully injected into the address space of an application through a technique such as DLL injection. The injected code fragments can be invoked through one of several techniques known in the art… a special loader is needed to inject the code into the application binary).

   In regards to claim 5, Hunt teaches:
the application wrapping tool is further configured to modify a binary manifest assembly data of the install package file to inject the new DLL(column 4, lines 15-21, see code fragments containing loading and invoking instructions can be forcefully injected into the address space of an application through a technique such as DLL injection. The injected code fragments can be invoked through one of several techniques known in the art… a special loader is needed to inject the code into the application binary).

   In regards to claim 6, Hunt teaches:
the application wrapping tool is further configured to modify bytecode of the install package file to make the one or more calls to the injected new DLL responsive to the Windows Universal application being loaded (column 4, lines 15-21, see code fragments containing loading and invoking instructions can be forcefully injected into the address space of an application through a technique such as DLL injection. The injected 

   In regards to claim 8, Hunt teaches:
A non-transitory computer-readable medium comprising processor-executable instructions that when executed by one or more processors, cause the one or more processors to: identify in storage an install package file for a Windows Universal application (column 4, lines 63-67, see an association is made between the selected library and any external libraries referenced within the compiled application. For example, if the application is in Common Object File format, a new import table lists the selected library and the external libraries of the original import table. At link time, the selected library and the external libraries link to the compiled application. At load time, the application, selected library, and any external libraries load. When the selected library loads first, a function in the selected library performs operations before the application or external libraries load. A pointer references the list of libraries to be linked to the compiled application), (column 31, lines 22-28, see another technique is DLL redirection 282. In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to another DLL can be achieved either by replacing the name of the COM DLL in the import table before load time or by replacing the function addresses-in the indirect jump table after load) and (column 9, lines 52-65, see in the COIGN system, the computer 20 (FIG. 2) executes “COIGN,” a component-based application that is 
modify content of the install package file as stored, prior to installation of the Windows Universal application into an execution environment, to inject a new dynamically linked library (“DLL”) to load in the Windows Universal application, when executed, and to include in bytecode of the Windows Universal application one or more calls to the injected new DLL (column 4, last para., see at link time, the selected libraries and the external libraries link to the compiled application. In this way, one or more selected libraries with names of arbitrary length link to a compiled application along with the external libraries. At load time, the application, selected library, and any external libraries load), (column 47, lines 41-44, see rather than return the component's interface pointer, the interception system returns a pointer to an interface of its own making, a specialized universal delegator called an interface wrapper) and (column 31, lines 22-28, see another technique is DLL redirection   In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to 
generate a modified install package in storage based at least on the modified content (column 5, lines 1-3, see at load time, the application, selected library, and any external libraries load), (column 43, lines 8-10, see at load time, the loader maps all imported DLLs into the application's address space and patches the indirect jump table entries to point to the correct entry points in the DLL image) and (column 31, lines 22-28, see another technique is DLL redirection 282. In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to another DLL can be achieved either by replacing the name of the COM DLL in the import table before load time or by replacing the function addresses-in the indirect jump table after load).
the modified install package to cause the Windows Universal application, to load the new DLL into process memory space upon loading of the Windows Universal application when executed (column 5, lines 1-3, see at load time, the application, selected library, and any external libraries load), (column 31, lines 22-28, see another technique is DLL redirection 282. In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to another DLL can be achieved either by replacing the name of the COM DLL in the import table before load time or by replacing the function addresses-in the indirect jump table after load) and (column 43, lines 8-10, see at 

   In regards to claim 9, Hunt teaches:
modify content of the install package file to inject the new DLL as one of a dependency or a reference (column 4, last para., see at link time, the selected libraries and the external libraries link to the compiled application. In this way, one or more selected libraries with names of arbitrary length link to a compiled application along with the external libraries. At load time, the application, selected library, and any external libraries load), (column 47, lines 41-44, see rather than return the component's interface pointer, the interception system returns a pointer to an interface of its own making, a specialized universal delegator called an interface wrapper) and  (column 31, lines 22-28, see another technique is DLL redirection   In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to another DLL can be achieved either by replacing the name of the COM DLL in the import table before load time or by replacing the function addresses-in the indirect jump table after load).

   In regards to claim 11, Hunt teaches:
modify content of the install package file while stored in storage (column 4, lines 15-21, see code fragments containing loading and invoking instructions can be forcefully injected into the address space of an application through a technique such as DLL 

   In regards to claim 12, Hunt teaches:
modify a binary manifest assembly data of the install package file to inject the new DLL (column 4, lines 15-21, see code fragments containing loading and invoking instructions can be forcefully injected into the address space of an application through a technique such as DLL injection. The injected code fragments can be invoked through one of several techniques known in the art… a special loader is needed to inject the code into the application binary).

   In regards to claim 13, Hunt teaches:
modify bytecode of the install package file to make the one or more calls to the injected new DLL responsive to the Windows Universal application being loaded (column 4, lines 15-21, see code fragments containing loading and invoking instructions can be forcefully injected into the address space of an application through a technique such as DLL injection. The injected code fragments can be invoked through one of several techniques known in the art… a special loader is needed to inject the code into the application binary).
   In regards to claim 15, Hunt teaches:
A method comprising: identifying, by an application wrapping tool, an install package file in storage for a Windows Universal application (column 4, lines 63-
modifying, by the application wrapping tool, content of the install package file as stored, prior to installation of the Windows Universal application into an execution environment, to inject a new dynamically linked library (“DLL”) to load in the Windows Universal application, when executed, and to include in bytecode of the Windows Universal application one or more calls to the injected new DLL (column 4, last para., see at link time, the selected libraries and the external libraries link to the compiled application. In this way, one or more selected libraries with names of arbitrary length link to a compiled application along with the external libraries. At load time, the application, selected library, and any external libraries load), (column 47, lines 41-44, see rather than return the component's interface pointer, the interception system returns a pointer to an interface of its own making, a specialized universal delegator called an interface wrapper) and (column 31, lines 22-28, see another technique is DLL redirection   In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to another DLL can be achieved either by replacing the name of the COM DLL in the import table before load time or by replacing the function addresses-in the indirect jump table after load).
generating, by the application wrapping tool, a modified install package in storage based at least on the modified content (column 5, lines 1-3, see at load time, the application, selected library, and any external libraries load), (column 
the modified install package to cause the Windows Universal application, e, to load the new DLL into process memory space upon loading of the Windows Universal application when executed (column 5, lines 1-3, see at load time, the application, selected library, and any external libraries load), (column 31, lines 22-28, see another technique is DLL redirection 282. In this technique, the import entries for COM APIs in the application can be modified to point to another library. Redirection to another DLL can be achieved either by replacing the name of the COM DLL in the import table before load time or by replacing the function addresses-in the indirect jump table after load) and (column 43, lines 8-10, see at load time, the loader maps all imported DLLs into the application's address space and patches the indirect jump table entries to point to the correct entry points in the DLL image).

   In regards to claim 16, Hunt teaches:


   In regards to claim 18, Hunt teaches:modifying content of the install package file while stored in storage (column 4, lines 15-21, see code fragments containing loading and invoking instructions can be forcefully injected into the address space of an application through a technique such as DLL injection. The injected code fragments can be invoked through one of several techniques known in the art… a special loader is needed to inject the code into the application binary).

   In regards to claim 19, Hunt teaches:


   In regards to claim 20, Hunt teaches:
modifying bytecode of the install package file to make the one or more calls to the injected new DLL responsive to the Windows Universal application being loaded (column 4, lines 15-21, see code fragments containing loading and invoking instructions can be forcefully injected into the address space of an application through a technique such as DLL injection. The injected code fragments can be invoked through one of several techniques known in the art… a special loader is needed to inject the code into the application binary).

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Hunt in view of West et al., US 2014/0366045 (hereinafter West). 
1, 8, and 15 the rejections above are incorporated respectively.
   In regards to claim 3, Hunt doesn’t explicitly teach:
the application wrapping tool is further configured to modify content of the install package file to change a list of DLL identifiers to include an identifier to the new DLL.
However, West teaches such use: (Abstract, see a base API set schema may be loaded into system memory at boot time with an associated set of host base binaries.  A set of API set schema extensions binaries may also be loaded into system memory at boot time.  At a second time, the API set schema extensions may be merged into the base API set schema on a dynamic as-needed basis) and (p. 3, [0043], see as the dependent dynamically linked libraries are changed, the version identifier may change.  A numbering scheme may be adopted for the version identifier to differentiate between major and minor changes.  However, any suitable mechanism may be used to identify versions of the set of components that implement an API namespace).
Hunt and West are analogous art because they are from the same field of endeavor, code replacement.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Hunt and West before him or her, to modify the system of Hunt to include the teachings of West, as a dynamic management of API sets, and accordingly it would enhance the system of Hunt, which is focused on a reversible load-time dynamic linking, because that would provide Hunt with the ability to modify identifiers, as suggested by West (p. 3, [0043], p. 7, [0114]).      

   In regards to claim 10, Hunt doesn’t explicitly teach:
modify content of the install package file to change a list of DLL identifiers to include an identifier to the new DLL.
However, West teaches such use: (Abstract, see a base API set schema may be loaded into system memory at boot time with an associated set of host base binaries.  A set of API set schema extensions binaries may also be loaded into system memory at boot time.  At a second time, the API set schema extensions may be merged into the base API set schema on a dynamic as-needed basis) and (p. 3, [0043], see as the dependent dynamically linked libraries are changed, the version identifier may change.  A numbering scheme may be adopted for the version identifier to differentiate between major and minor changes.  However, any suitable mechanism may be used to identify versions of the set of components that implement an API namespace).
Hunt and West are analogous art because they are from the same field of endeavor, code replacement.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Hunt and West before him or her, to modify the system of Hunt to include the teachings of West, as a dynamic management of API sets, and accordingly it would enhance the system of Hunt, which is focused on a reversible load-time dynamic linking, because that would provide Hunt with the ability to modify identifiers, as suggested by West (p. 3, [0043], p. 7, [0114]).      

   In regards to claim 17
modifying content of the install package file to change a list of DLL identifiers to include an identifier to the new DLL.
However, West teaches such use: (Abstract, see a base API set schema may be loaded into system memory at boot time with an associated set of host base binaries.  A set of API set schema extensions binaries may also be loaded into system memory at boot time.  At a second time, the API set schema extensions may be merged into the base API set schema on a dynamic as-needed basis) and (p. 3, [0043], see as the dependent dynamically linked libraries are changed, the version identifier may change.  A numbering scheme may be adopted for the version identifier to differentiate between major and minor changes.  However, any suitable mechanism may be used to identify versions of the set of components that implement an API namespace).
Hunt and West are analogous art because they are from the same field of endeavor, code replacement.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Hunt and West before him or her, to modify the system of Hunt to include the teachings of West, as a dynamic management of API sets, and accordingly it would enhance the system of Hunt, which is focused on a reversible load-time dynamic linking, because that would provide Hunt with the ability to modify identifiers, as suggested by West (p. 3, [0043], p. 7, [0114]).      

11.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Soeder, US 2012/0304160.
In regards to claims 1 and 8 the rejections above are incorporated respectively.
claim 7, Hunt doesn’t explicitly teach:
the application wrapping tool is further configured to modify bytecode comprising Common Intermediate Language (“CIL”) to inject the new DLL for the Windows Universal application comprising a “.NET” executable.
However, Soeder teaches such use: (p. 4, [0064], see another well-known approach to hooking .NET code is to modify the bytecode in a .NET assembly of interest on disk, and then ensure that the modified assembly is somehow loaded in place of the original at load time).
Hunt and Soeder are analogous art because they are from the same field of endeavor, code replacement.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Hunt and Soeder before him or her, to modify the system of Hunt to include the teachings of Soeder, as a reversible load-time dynamic linking, and accordingly it would enhance the system of Hunt, which is focused on a reversible load-time dynamic linking, because that would provide Hunt with the ability to inject code, as suggested by Soeder (p. 4, [0064], p. 18, [0165]).      

   In regards to claim 14, Hunt doesn’t explicitly teach:
the bytecode comprises Common Intermediate Language (“CIL”) bytecode and the Windows Universal application comprises a “.NET” executable.
However, Soeder teaches such use: (p. 4, [0064], see another well-known approach to hooking .NET code is to modify the bytecode in a .NET assembly of interest on disk, 
Hunt and Soeder are analogous art because they are from the same field of endeavor, code replacement.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Hunt and Soeder before him or her, to modify the system of Hunt to include the teachings of Soeder, as a reversible load-time dynamic linking, and accordingly it would enhance the system of Hunt, which is focused on a reversible load-time dynamic linking, because that would provide Hunt with the ability to inject code, as suggested by Soeder (p. 4, [0064], p. 18, [0165]).      
Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Hunt 		6499137 		Load-time dynamic linking

Soeder 	20120304160  	Runtime Interception of methods

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EVRAL E BODDEN/Primary Examiner, Art Unit 2193